UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011. OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-24611 CFS Bancorp, Inc. (Exact name of registrant as specified in its charter) Indiana 35-2042093 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 707 Ridge Road, Munster, Indiana (Address of principal executive offices) (Zip code) (219) 836-2960 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES RNO £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES RNO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £NO R The Registrant had 10,867,802 shares of Common Stock issued and outstanding as of July 29, 2011. CFS BANCORP, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Condition 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures about Market Risk 63 Item 4. Controls and Procedures 65 PART II - OTHER INFORMATION Item 1. Legal Proceedings 65 Item 1A. Risk Factors 66 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 67 Item 3. Defaults Upon Senior Securities 67 Item 4. (Removed and Reserved) 67 Item 5. Other Information 67 Item 6. Exhibits 68 Signature Page 69 Certifications of Principal Executive Officer and Principal Financial Officer Exhibit 31.1 Exhibit 31.2 Exhibit 32.0 2 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Condition June 30, December 31, (Unaudited) ASSETS (Dollars in thousands) Cash and amounts due from depository institutions $ $ Interest-bearing deposits Cash and cash equivalents Investment securities available-for-sale, at fair value Investment securities held-to-maturity, at cost Federal Home Loan Bank stock, at cost Loans receivable Allowance for loan losses (17,039 ) (17,179 ) Net loans Loans held for sale — Bank-owned life insurance Accrued interest receivable Other real estate owned Office properties and equipment Net deferred tax assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ $ Borrowed funds Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Preferred stock, $.01 par value; 15,000,000 shares authorized — — Common stock, $.01 par value; 85,000,000 shares authorized; 23,423,306shares issued; 10,867,802 and 10,850,040 shares outstanding Additional paid-in capital Retained earnings Treasury stock, at cost; 12,555,504 and 12,573,266 shares (154,877 ) (155,112 ) Accumulated other comprehensive loss, net of tax (1,404 ) (2,950 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 3 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Income Three Months Ended June 30, Six Months Ended June 30, 2011 2010 2011 2010 (Unaudited) (Dollars in thousands, except share and per share data) Interest income: Loans receivable $ Investment securities Other interest-earning assets Total interest income Interest expense: Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges and other fees Card-based fees Commission income 78 46 Net gain on sale of: Investment securities ― Loans receivable 26 ― 58 ― Other real estate owned 11 12 Income from bank-owned life insurance Other income Total non-interest income Non-interest expense: Compensation and employee benefits Net occupancy expense FDIC insurance premiums and OTS assessments Professional fees Furniture and equipment expense Data processing Marketing Other real estate owned related expense, net Loan collection expense Severance and early retirement expense ― ― Other general and administrative expenses Total non-interest expense Income before income taxes Income tax expense Net income $ Per share data: Basic earnings per share $ Diluted earnings per share Cash dividends declared per share WWeighted-average common and common share equivalents outstanding: Basic Diluted See accompanying notes to the unaudited condensed consolidated financial statements. 4 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Changes in Shareholders’ Equity Accumulated Additional Other Common Paid-In Retained Treasury Comprehensive Stock Capital Earnings Stock Loss Total (Unaudited) (Dollars in thousands) Balance at January 1, 2010 $ $ $ $
